NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     FED. R. APP. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted October 21, 2010
                                   Decided October 25, 2010

                                             Before

                           FRANK H. EASTERBROOK, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 10‐1199

UNITED STATES OF AMERICA,                             Appeal from the United States District 
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 08 CR 822‐1
ALEJANDRO MARTINEZ,
     Defendant‐Appellant.                             Ronald A. Guzmán, 
                                                      Judge.

                                          ORDER

        Alejandro Martinez, a member of the Spanish Cobras street gang, pleaded guilty to
distributing a controlled substance, 21 U.S.C. § 841(a)(1), and the district court sentenced
him to 180 months’ imprisonment, almost 7 years below the applicable guidelines range.
Martinez filed a notice of appeal, but his appointed lawyer has not identified an arguable
basis to challenge Martinez’s conviction or sentence and seeks permission to withdraw. See
Anders v. California, 386 U.S. 738, 744 (1967). We invited Martinez to respond to counsel’s
motion, see CIR. R. 51(b), but he has not. We limit our review to the potential issues
identified in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973-74
(7th Cir. 2002).
No. 10-1199                                                                               Page 2

       Martinez stands by his guilty plea. Counsel, therefore, does not discuss the
adequacy of the plea colloquy or the voluntariness of the plea. See United States v. Knox, 287
F.3d 667, 670-72 (7th Cir. 2002).

       Counsel has evaluated whether Martinez could challenge the calculation of his
guidelines imprisonment range. The district court found that Martinez is a career offender
because of prior convictions for possessing crack with intent to distribute and for delivering
cocaine, see U.S.S.G. § 4B1.1(b)(A), which resulted in a base offense level of 37 and a criminal
history category of VI. The court applied a 3-level reduction for acceptance of
responsibility, see U.S.S.G. § 3E1.1, and determined that the imprisonment range was 262 to
327 months. In his plea agreement, Martinez stipulated to this range and to the underlying
calculations, so we agree with counsel that an appellate challenge would be frivolous. See
United States v. Cole, 569 F.3d 774, 775 (7th Cir. 2009).

       Counsel also considers whether Martinez could argue that his 180-month prison
sentence is unreasonably high. But the term is almost 7 years less than the low end of the
guidelines range and is presumptively reasonable. See United States v. Liddell, 543 F.3d 877,
885 (7th Cir. 2008); United States v. George, 403 F.3d 470, 473 (7th Cir. 2005). Counsel has not
suggested a reason why the presumption would not stand, and we can think of none.

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.